Citation Nr: 1711456	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  12-26 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from February 23, 1977 to 
April 6, 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO denied service connection for multiple conditions.  However, the Veteran submitted Notices of Disagreement relating only as to the denials of service connection for a bilateral knee disorder and depression and eventually perfected his appeal as to those issues to the Board.

The Veteran, with his brother, appeared and testified at a Board video-conference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of this hearing is associated with the claims file.  Thereafter, in March 2015, the Board issued a decision denying the claims.  The Veteran appealed the March 2015 Board decision to the Court of Appeals for Veterans Claims (Court).  In October 2015, pursuant to a Joint Motion for Remand (JMR), the Court remanded the Veteran's appeal to the Board.

Thereafter, in February 2016, the Board remanded the Veteran's claims to the Agency of Original Jurisdiction (AOJ) to comply with the JMR and requested that additional development be conducted, specifically that additional treatment records and a new VA examination with a medical opinion be obtained.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claim without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Finally, the Board notes that, while on remand, the RO granted service connection for major depressive disorder in an August 2016 rating decision and evaluated this now service-connected disability as 30 percent disabling effective June 30, 2011.  The Veteran has not disagreed with this rating decision, although he filed a claim for an increased disability rating in September.  In a November 2016 rating decision, the RO awarded a 50 percent disability rating for service-connected major depressive disorder effective September 15, 2016, and the Veteran submitted a Notice of Disagreement December 22, 2016 against that decision.  On January 2017, the RO sent the Veteran an appeal process letter.  

The Board finds that, given the RO has granted the full benefit the Veteran sought on appeal relating to his claim for service connection for depression, there is no longer any issue of law or fact for the Board to decision and, therefore, it has no further jurisdiction over that issue.  Furthermore, given that the Veteran just initiated the appeal in December 2016 as to the claim for an increased rating for a disability rating higher than 50 percent for service-connected major depressive disorder and the RO is actively working it, the Board sees no reason to take jurisdiction over that claim simply to remand it for a Statement of the Case.  Thus, the only issue remaining on appeal before the Board at this time is the claim for service connection for a bilateral knee disorder as listed on the Title page of this decision.


FINDING OF FACT

The Veteran's current bilateral knee disorder, diagnosed as osteoarthritis, is not related to his active military service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

Initially, the Board acknowledges that the Veteran's claim for service connection was previously denied in a March 2015 decision.  In the decision, the Board denied the Veteran's claim on the bases that the presumption of soundness had not attached and that the preponderance of the evidence was against service connection.  In the October 2015 JMR upon which the Court's order to vacate and remand was based, however, the parties agreed that the presumption of soundness attached.  They found that the scar noted on the enlistment examination was insufficient to establish that a right knee disability was noted on service entrance.  Further, they found that service treatment records showing a two year history of knee pain (prior to service) are not sufficient to rebut the presumption of soundness.  They also found that the Veteran was entitled to a new examination.  In the February 2016 Board remand, the Board acknowledged the parties agreement in the JMR as to the application of the presumption of soundness to the Veteran's claim on appeal.  As such, the Board finds that, at such time, it need not discuss whether the Veteran's claimed bilateral knee disorder pre-existed service or whether the presumption of soundness was rebutted as such has already been determined by Court order.  Thus, the Board will only consider whether service connection based upon an in-service incurrence is warranted.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  For chronic diseases, like arthritis, listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he has a current bilateral knee disorder that is related to his active military service.  Although there are no written statements setting forth the Veteran's specific contentions, at a Board hearing held in February 2015, he testified that he was injured during basic training when he slipped and fell during an exercise in which he was running on logs while holding his weapon in the air.  He testified that he missed a log, slipped and came down on both of his knees, injuring them.  He stated that he went to sick call right after the incident and was given pain medication, told to ice his knees and placed on light duty for about one week.  He was diagnosed to have tendonitis.  He further testified that, after his separation from military, he always complained about his knees when he would have a physical done, for example, for a new job, when they would ask if he had ever had an injury.  However, when asked if he could provide any of those records, he replied that he has tried but he could not get ahold of them.  When asked about how his knees have affected him over the years, he described how he now has constant pain in them and they swell up, but when asked specifically about back in 1977 when he was discharged, he acknowledged that they would only give him problems off and on back then, for example, when he would try to play sports, and it was not "like it is now that's like it's a everyday thing now."  

After considering the Veteran's testimony along with the other evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran has any current bilateral knee disorder that is related to his active military service.  Although the Veteran has a current diagnosis of osteoarthritis of the bilateral knees, no such diagnosis was rendered during active service, and one is not seen in the post-service treatment records until approximately 36 years after his discharge from service.  The first diagnosis of osteoarthritis of the bilateral knees is seen in a private orthopedic treatment note dated in May 2013 in which it is noted that the Veteran came in with reports of "atraumatic bilateral knee pain for the past 30 years" that was "gradual in onset."  The mechanism of injury was "unknown."  X-rays were noted to confirm mild to moderate arthritis of the bilateral knees.  

VA treatment records show the first complaints of knee pain, compared to leg and/or foot pain related to neuropathy, in October 2013, but the first primary care physician treatment note indicating treatment for knee pain was in December 2013.  X-rays taken in December 2013 showed mild medial compartment narrowing.  The Veteran's VA physicians, however, never rendered a specific diagnosis but simply assessed the Veteran to have "knee pain."  

Osteoarthritis was also diagnosed at a June 2016 VA examination based upon the X-rays taken in December 2013.  

However, on VA examination in March 2012, it was noted that imaging studies of the knees did not document degenerative or traumatic arthritis.  The VA examiner specifically noted that examination of the Veteran's knees that day was normal except for subjective report of pain and no diagnosis of a knee disorder was rendered.

Consequently, the Board finds that the preponderance of the evidence is against a finding that arthritis was manifested within a year of service.  This is so because the earliest X-ray evidence of osteoarthritis of the bilateral knees was May 2013 and because VA examination in March 2012 noted that imaging studies of the knees did not document degenerative or traumatic arthritis.  As the first X-ray evidence of arthritis was 36 years after the Veteran's discharge from active military service, the Board finds that presumptive service connection for arthritis as a chronic disease under 38 C.F.R. § 3.307(a)(6) is not warranted because the evidence clearly fails to demonstrate that osteoarthritis was manifested to a compensable degree within one year after discharge from service in April 1977.  Furthermore, the Board finds that service connection based upon chronicity or a continuity of symptomatology is not warranted under 38 C.F.R. § 3.303(b) is not warranted because, although osteoarthritis is a chronic disease listed in § 3.309(a), the evidence clearly demonstrates it did not appear in X-rays in 2012 and, thus, there can be no continuity of symptomatology since service.  Further, the Veteran's testimony regarding off and on problems with the knees in the years immediately following service do not suggest continuous symptoms.

In order for service connection to be warranted, the totality of the evidence must demonstrate that a current bilateral knee disorder is related to the Veteran's active military service.  However, the June 2016 VA examiner who diagnosed the Veteran to have osteoarthritis opined that it is less likely as not that the Veteran's osteoarthritis was incurred in or caused by service because the Veteran stated in the 2013 civilian orthopedic records that he has had knee pain for 30 years, or since 1983, and NOT since 1977 as claimed; the injury mechanism as described by the Veteran of the in-service incident and the location of the pain bilaterally in the knees is consistent with bilateral infrapatellar tendonitis or tibial tubercle bursitis bilaterally, including that there was no twisting motion when he fell and he fell "straight on my knees, I came right down on them;" there is nothing in the intervening records to indicate the presence of knee pain bilaterally; on evaluation there was facial grimacing and symptom magnification and the ability to flex both knees beyond what was capable when specifically examined (i.e., putting on trousers); service treatment records noted knee pain two years prior to induction; and degenerative osteoarthritis is a condition of life in the absence of trauma.

The Veteran has not submitted any opinion other than his own that contradicts the VA examiner's opinion.  When considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The knee disorder at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.  Consequently, the Veteran's opinion as to the cause of his current bilateral knee disorder is afforded no probative weight.

Furthermore, the Board does not find the Veteran's report of an in-service injury to his knees or of a continuity of symptoms since service to be credible as the contemporaneous medical evidence, as well as intervening medical evidence, is inconsistent with such reports.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, and consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Specifically, the Veteran testified at the February 2015 Board hearing that he injured both of his knees during basic training and that is why he sought treatment in service.  Furthermore, he related that he was treated with pain medication, told to ice his knees and was put on light duty for about one week.  When asked if any doctor ever indicated to him whether his current knee condition is related to his military service, he stated that he told his private physician that it started when he was in service and that his physician indicated in writing his knee condition is associated with the injury he sustained while on active duty.  In addition, at the June 2016 VA examination, the Veteran reported that he fell in service directly on both knees and since that time he has had constant knee pain.  He stated to the examiner that there was no twisting motion when he fell and he fell "straight on my knees, I came right down on them."

In contrast, the contemporaneous service treatment records show treatment only for the left knee on March 4, 1977.  There were no complaints relating to the right knee, which is inconsistent with the Veteran's report that he injured both of his knees and sought treatment for both of them.  More importantly, these in-service treatment records specifically indicate there was no trauma to the knee.  Rather it is noted that the Veteran gave a two year history of pain in the left knee.  Consequently, these contemporaneous in-service treatment notes directly contradict the Veteran's current statements of an in-service injury to his knees as the cause of the in-service treatment.  

Moreover, these treatment notes also contradict the Veteran's report of what treatment was recommended.  They show the Veteran was referred to physical therapy for treatment.  There is no indication that he was prescribed pain medication or placed on light duty, and, instead of ice, it was recommended that he apply heat to his knee.  

In fact, a week after the treatment for his left knee, he denied on a Medical History for inclusion in his Dental Health Record being presently under medical care or taking any medicine and having been seen by a medical doctor during the past year.  

With regard to the Veteran's statements relating to his private treating physician, the Veteran acknowledged at the hearing that the private physician he was referring to was his private orthopedist.  This private orthopedist's treatment records from May to September of 2013 are in the claims file.  However, these records are not consistent with the Veteran's testimony that he told his physician he incurred injury to his knees in service as the cause of his current bilateral knee disorder.  Rather these records indicated that the Veteran came in with "atraumatic bilateral knee pain" and that the mechanism of injury was "unknown."  Furthermore, the onset of symptoms was reported as only 30 years before with a gradual onset, which is inconsistent with the Veteran's report that he told this physician the onset was due to an injury in service in 1977.  Furthermore, these records are silent as to an opinion by this physician as to why he feels is the cause of the Veteran's osteoarthritis.  Thus, not only do the private physician's records not support that the Veteran's contention that his current osteoarthritis of the bilateral knees is related to service, they also do not support his testimony at the hearing about what he told this physician and what his physician told him.  

Furthermore, the Veteran's reports of pain in the knees have been at least partly related to a different disorder, and the evidence indicates that he appears to be exaggerating his symptoms.  The Veteran's VA and private treatment records demonstrate the Veteran has been diagnosed to have peripheral neuropathy in the bilateral lower extremities as early as 2010.  In the private orthopedist's September 2013 treatment note, this physician commented that the Veteran's pain is more than would be expected given the relatively small amount of arthritic change seen on X-rays, and opined that his pain could be more a function of his neuropathy.  The VA treatment records clearly demonstrate the Veteran reporting pain and discomfort in his lower legs and feet due to neuropathy since 2010.  For example, in the 2016 VA treatment records, the Veteran appears to complain more of pain in his legs and feet than he does of pain in his knees.  In addition, at the two VA examination conducted in March 2012 and June 2016, it was noted the Veteran appeared to be exaggerating his symptoms.  Specifically, the March 2012 VA examiner felt the Veteran was exaggerating his knee pain by demonstrating extreme pain with very light touch and motion because, once he was told that his claim would probably be delayed if the examination could not be completed, he relented and let the examiner perform the examination.  The June 2016 VA examiner noted that, on evaluation, there was facial grimacing and symptom magnification and the ability to flex both knees beyond what was capable when specifically examined (putting on trousers).  Specifically, the examiner measured initial range of motion of the knees to be limited to 25 degrees of flexion of the right knee and 40 degrees of flexion of the left knee.  However, the examiner commented that he observed the Veteran while getting dressed and he was able to stand and lean against the examining table and flex both knees to greater than 90 degrees to put on his trousers.  Such evidence puts into question the reliability of the Veteran's reports of pain when it relates to his bilateral knee disorder.

In addition, the Veteran appears to have attempted to allege a continuity of symptomatology since service.  However, he admitted upon questioning at the Board hearing that his symptoms were intermittent (off and on) back around 1977 and usually his knees gave him problems when he did sports in that they would swell and he would ice them.  He testified he complained about his knees during physicals, such as for new jobs, but there is no indication how often that was and there are no records available for those physicals.  

Moreover, the post-service medical records fail to demonstrate any complaints or diagnosis of knee problems and indicate the Veteran remained active up until 2009 when he began having other health issues.  Social Security Administration records from 2002 show the Veteran sought to reopen disability benefits for a low back disability previously terminated in 1999.  These records show no complaints of bilateral knee pain and instead show, despite his complaints of low back pain, the Veteran's report of staying active by walking up to an hour a day and cutting his lawn.  On physical examination in June 2002, the Veteran gave no complaint of knee pain, and no objective findings of knee problems were noted on examination.  

Furthermore, according to a May 2010 private neurologist's consultation note, the Veteran jogged two to three miles several times a day but stopped about a year before due to developing weakness and numbness in his arms and legs.  The numbness in his lower extremities was eventually determined to be due to peripheral neuropathy resulting from diabetes mellitus, type II.  Despite this neurology work up for six months in 2010, the Veteran made no complaints of actual knee pain to this physician nor is there any notation of objective findings of knee problems.  He was also seen at VA in September 2010 and only complained of numbness in his legs from his knees down to his feet that was assessed as neuropathy.  The private treatment records also note some work up in September 2008 for intermittent claudication without evidence of significant atherosclerotic disease.  The medical records also indicate the Veteran was diagnosed to have prostate cancer in November 2009 and underwent IMRT (intensity modulated radiation therapy) starting in January 2010, which also would have affected the Veteran's overall health and activity level.  

In addition, VA examination conducted in March 2012 was negative for any objective findings on examination of the bilateral knees to support a diagnosis of any knee disorder, including X-rays of the knees.  The examiner only mentioned that the Veteran had subjective complaints of pain in the knees, which the examiner clearly felt was not sufficient to render a diagnosis as none was given and the examiner felt the Veteran was exaggerating his symptoms.  An actual diagnosis of any bilateral knee disorder was not rendered until May 2013 when his private orthopedist diagnosed the Veteran to have mild to moderate osteoarthritis of the knees based upon X-rays taken at that time.

Because the service treatment records and other medical records were generated with a view towards ascertaining the Veteran's then-contemporaneous state of physical health, they are similar to both statements of medical diagnosis and treatment and official records.  Both types of evidence in this matter, and in general in the law, are accorded a high degree of probative value, especially opposed to those generated during the course of the veteran's current attempt to secure service-connected compensation.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).  Moreover, as these records are clearly inconsistent with the Veteran's reports of the incurrence of an in-service knee injury or of a continuity of bilateral knee symptomatology since service, the Board finds the medical records, both the service treatment records and the post-service medical records, to have more probative evidentiary weight than the Veteran's statements submitted in support of this claim.

The Board acknowledges that the June 2016 VA examiner considered the Veteran's report of in-service injury although instructed in the Board's February 2016 not to (it appears the VA examiner mistakenly read the Board's instruction as to what was to be found not credible).  Nevertheless, the Board does not find such error to be prejudicially harmful.  Despite finding the Veteran's report of an in-service injury credible, the VA examiner still opined that his current bilateral knee osteoarthritis is not related to his active military service essentially finding the Veteran's report of injury to be more consistent with the infrapatellar tendonitis that was diagnosed in service, of which there is no current diagnosis of and no history of such condition since service.  Rather, the examiner specifically stated that the Veteran's degenerative osteoarthritis that is currently diagnosed is a "condition of life in the absence of trauma" in his case and that it is "more genetic in nature and is not related to trauma, specifically this trauma noted by [the] Veteran."  

Furthermore, although the VA examiner found the Veteran had a history of patellofemoral pain syndrome and chondromalacia, he opined that it is less likely than not this condition was incurred in or caused by the fall the Veteran reported in service because there is no record in the service treatment records of any traumatic chondromalacia or patellofemoral symptoms in either case.  In addition, the Veteran's private orthopedic records show he reported knee pain for 30 years, or since 1983 and not since 1977 as claimed; the injury mechanism as described by the Veteran and the location of the pain bilaterally in the knees is consistent with bilateral infrapatellar tendonitis or tibial tubercle bursitis as he stated there was no twisting motion when he fell but that he fell "straight on my knees"; there is nothing in the intervening records to indicate the presence of knee pain bilaterally; and the service treatment records noted knee pain two years prior to induction.  There is no evidence to the contrary in the record.

After reviewing the evidence in the record accounting for the competent, credible and probative evidence, the Board finds that the preponderance of the evidence is against finding that service connection for a bilateral knee disorder is warranted as the evidence fails to establish that the Veteran's current bilateral knee disorder is related to his active military service.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


